DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cropping unit, element segmenting unit, display unit, extraction unit and supplementation unit in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nahari et al (8,244,026), Pittman et al (10,380,423) and Li et al (10,539,676).
Regarding claims 1 and 15 Nahari discloses,
An aerial line is assumed to exist as an area of interest by setting a support of the aerial line as a reference from a three-dimensional point cloud data (note figs 11-15 and col. 9 lines 38-47, figure show   power lines (interpreted as an aerial line) in images created from LiDAR point clouds).  Nahari discloses
display unit that segments the area of interest into a plurality of segmented areas by the segmentation plane and displays the three-dimensional point clouds included in each of the segmented areas in a distinguishable manner (examiner interprets a performing processing step and displaying output (note col. 7 lines 4-10, system includes display for displaying information as well as editing and analyzing information).
 Nahari does not clearly disclose a unit that performs cropping.  Pittman discloses and operation where cropped images are generated (note col. 9 lines 23-27).  Nahari and Pittman are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform cropping on an image area of interest in the system of Narhari as evidenced by Pittman.  The suggestion/motivation for doing so provides removal of extraneous objects in an image.  Narhari and Pittman does not clearly disclose an element segmenting unit that segments the area of interest into a plurality of subdivided areas, obtains a histogram by counting three-dimensional point clouds existing in each of the subdivided areas, and obtains a segmentation plane of the area of interest on the basis of the histogram.  Li discloses segments the area of interest into plurality of subdivided area and obtaining histogram (note fig. 6 block 450 and col. 14 lines 17-36, lines cite segmentation performed and histogram generated).  Nahari, Pittman and Li are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to segment the area of interest and obtain a histogram in the system of Nahari and Pittman as evidenced by Li.  The suggestion/motivation for doing so provides more efficient location-based service (note col. 1 lines 15-17).  It would have been obvious to combine Li with Nahari and Pittman to obtain the invention as specified in claims 1 and 15.


Regarding claim 2 Nahari, Pittman and Li discloses,
 	Wherein the element segmenting unit segments the area of interest into the plurality of subdivided areas by the plurality of subdivision planes approximately parallel to a longitudinal direction of the aerial line (note Pittman, col. 5 lines 54-59 and col. 7 lines 6-17, segmented area, segment based on directions).

Regarding claim 3 Nahari, Pittman and Li discloses,
 	Wherein the element segmenting unit segments the area of interest into the plurality of subdivided areas having the same shape and volume (Note Pittman col. 6 lines 56-60, cites shape).

Regarding claim 4 Nahari, Pittman and Li discloses,
 	Wherein the element segmenting unit can adjust an angle of the subdivision plane (note col. 6 lines 25-34, angle).

Regarding claim 5 Nahari, Pittman and Li discloses,
 	Wherein the area-of-interest cropping unit crops the area of interest by providing a predetermined gap between the support and the area of interest (note Pittman col. 9 lines 23-27).

Regarding claim 6 Nahari, Pittman and Li discloses,
 	Wherein the area-of-interest cropping unit crops a rectangular parallelepiped between two supports as an area of interest by setting the two supports as a reference (note col. 9 lines 23-27).

Regarding claim 7 Nahari, Pittman and Li discloses,
 	Wherein the element segmenting unit segments the rectangular parallelepiped into the plurality of subdivided areas by the plurality of subdivision planes that are perpendicular to a ground and parallel to a line connecting the two supports (note Pittman col. 6 lines 56-60, cites shape). 

Regarding claim 8 Nahari, Pittman and Li discloses,
 	Wherein the element segmenting unit displays the histogram and obtains the segmentation plane on the basis of information designated by a user corresponding to the display (examiner interprets a performing processing step and displaying output (note col. 7 lines 4-10, system includes display for displaying information as well as editing an analyzing information).

Regarding claim 9 Nahari, Pittman and Li discloses,
 	Wherein the element segmenting unit sets a threshold value for the histogram and automatically determines a location where a value of the histogram is equal to or less than the threshold value as the segmentation plane (note Pittman col. 5 lines 43-51, cites comparing with threshold).

Regarding claim 11 Nahari, Pittman and Li discloses,
 	Wherein the area-of-interest cropping unit crops a cylinder centered on one support as an area of interest by setting the one support as a reference (note Pittman col. 9 lines 25-32, cropping objects)
-
Regarding claim 12 Nahari, Pittman and Li discloses,
 	Wherein the element segmenting unit segments the cylinder into the plurality of subdivided areas by the plurality of subdivision planes that are perpendicular to a ground and segment the cylinder at equal angles in a circumferential direction (Pittman, col. 7 lines 6-17).

Regarding claim 14 Nahari, Pittman and Li discloses,
 	Supplements a missing portion of the three-dimensional point cloud data of the aerial line to which the point cloud selected by a user by the element display unit belong (note col. 7 lines 65- col. 8 lines 2, examiner interprets as reconstruction and editing process cited).

Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claim 10.  Prior art could not be found for the features, wherein the element segmenting unit sets a threshold value for the histogram, defines a location where a value of the histogram exceeds the threshold value as a rising edge, defines a location where the value of the histogram falls below the threshold value as a falling edge, and automatically determines the segmentation plane from a positional relationship between the rising edge and the falling edge.  These features in combination with other features could not be found in the prior art. 
 Regarding claim 13, prior art could not be found for the features  wherein, at the time of displaying the three-dimensional point cloud included in each of the segmented areas in the distinguishable manner, the element display unit performs at least one of the followings: (1) a color of the point cloud of the segmented area selected by a user is displayed in a color different from that of the other point clouds, and (2) only the point cloud of the segmented area selected by the user is displayed, and the other point clouds are not displayed; and (3) only the point cloud in the segmented area selected by the user is allowed to be selectable by the user, and other point clouds are not allowed to be selectable. These features in combination with other features could not be found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
April 23, 2022
/GREGORY M DESIRE/               Primary Examiner, Art Unit 2664